In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Katz, J.), dated February 5, 2013, which, without a hearing, granted the mother’s petition for permission to relocate with the parties’ children to Rockland County or Westchester County.
*778Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court possessed adequate relevant information to enable it to make an informed and provident determination, without a hearing, as to whether it was in the subject children’s best interests to relocate with their mother (see Matter of Horn v Zullo, 6 AD3d 536 [2004]). The mother established a change of circumstances and that the proposed relocation to Rockland County or Westchester County would serve the subject children’s best interests (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]). The mother also established that the proposed move would not have a negative impact on the children’s relationship with the father (see Matter of Linn v Wilson, 68 AD3d 1767 [2009]).
The father’s remaining contention is without merit. Dillon, J.E, Hall, Austin and Duffy, JJ., concur.